ALLOWANCE
Claims 1-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, for claim 1, SWEENEY et al. (US 20150297307 Al) in view of MAO et al. (US 20190188729 A1) further in view of CHEN et al. (US 10289910 B1) disclose the elements of claim 1, as clearly described in the non-final office action mailed on 1/27/2021.
SWEENEY as modified by MAO and CHEN fails to show:
evaluate the read information based on a recalled machine learning object identification process having at least one kernel to assist in determining a probability of the read information being the instrument;
determine an instrument specific identity of the instrument based on the evaluation of the read information.
Claim 7 is allowed for similar reasons given their similarity in claim language.
Reasons for allowance for claims 9 and 20 were previously discussed.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/19/2021